The plaintiff is a qualified elector of the city of Iron Mountain and on June 3, 1935, filed a petition with the clerk of the city of Iron Mountain containing the signatures of 811 alleged electors which was more than 100 signatures over and above the 20 per cent. required for the calling of a special election as provided for in 1 Comp. Laws 1929, § 2261. Attached to various sections of the petition were the affidavits of 13 individuals setting forth that they had circulated the particular section of the petition.
The city clerk refused to call the special election; and when 60 days had expired after the filing of the petition, the plaintiff filed a petition for a writ of mandamus to compel the city clerk to call said election.
The respondent filed an answer claiming that the petition did not meet the requirements of 1 Comp. Laws 1929, § 2261, in that it contained spurious signatures; that several signatures were those of individuals not qualified electors; that several of the affidavits attached to the petition were false in that the petition was circulated by persons other than the affiant; and that the affidavits were not properly sworn to.
The cause came on for a hearing, several witnesses testified, including the clerk, the trial court *Page 363 
made an order granting the writ of mandamus; defendant appeals.
The plaintiff contends that the city clerk, being a ministerial officer, may not go behind the face of the petition and cites as authority for this proposition the following cases: Thompson v. Secretary of State, 192 Mich. 512; Hamilton
v. Secretary of State, 212 Mich. 31; Karwick v. Grajewski,253 Mich. 110.
In the Thompson Case, supra, we find that the Constitution of 1908, art. 5, § 1, provides that the authority of the secretary of State in regard to a referendum petition is as follows:
"Upon presentation to the secretary of State * * * of a petition certified to as herein provided, as having been signed by qualified electors * * * asking that any act, section or part of any act of the legislature, be submitted to the electors for approval or rejection, the secretary of State, after canvassing such petition as above required, and the same is found to be signed by the requisite number of electors, shall submit to the electors for approval or rejection such act or section * * * at the next succeeding general election."
In the Hamilton Case, supra, we held that where a proposed amendment to the State Constitution was proper in form and contained the required number of signatures, it was the duty of the secretary of State to place it upon the ballot, that he may not question the constitutionality of said amendment, and that under such circumstances his duties were ministerial and not judicial.
In the Karwick Case, supra, the court held that the genuineness of signatures to a petition for the recall of mayor may not be challenged except by matters appearing on the face of the petition; that the city clerk has no authority to determine sufficiency *Page 364 
of reasons stated for the recall; and that when the petition for the recall filed with the city clerk contained sufficient number of signatures and on its face complied with the statute, it was the duty of the clerk to call an election.
But each of these cases was decided upon a statute different than the statute involved in this case. In the case at bar, the pertinent part of the statute, 1 Comp. Laws 1929, § 2261, is as follows:
"If upon examination and investigation, it shall be found the petition contains spurious signatures, or false affidavits, or if he shall find that there are less than the required number of signatures, he shall report such fact to the city commission or council and no further action upon such petitions shall be had. Upon affirmative showing that the finding of such city clerk is erroneous, any registered elector of the city may sue out a writ of mandamus in the circuit court of the county where the city is located or obtain other appropriate legal relief."
The pertinent part of the statute, 1 Comp. Laws 1929, § 3383, involved in the Karwick Case is as follows:
"Said petition, or part thereof, shall be printed or typewritten and shall state clearly the reason or reasons for said demand. The signatures thereto shall be in writing and shall state the ward, precinct and street number or township in which said petitioner lives. The circulator of the petition, or his agent or representative thereof, shall attach thereto the affidavit that the said signatures are the signatures of qualified electors; that they are genuine and made in good faith for the purposes set forth in said petition."
It is to be noted that the statute upon which this case is predicated extends the clerk's authority to *Page 365 
an examination and investigation as to the genuineness of the signatures and the truth or falsity of the affidavits. Without such an investigation, the filing of a petition in proper form and with the correct number of signatures makes out a primafacie petition and under such circumstances it would be the duty of the clerk to call the proposed election. But, having the power to investigate and having furnished proof as to the falsity of the affidavits, we think the presumption of legality of such petitions vanishes. However, upon an affirmative showing that the finding of the city clerk is erroneous, the act provides that any registered elector of the city may sue out a writ of mandamus in the circuit court or obtain other appropriate legal relief.
In the instant case we find that the clerk made an investigation and found that the petition contained spurious signatures; that several of the signers to the petition were not qualified electors; that one or more of the affidavits attached to the petition were false in that the affiant was not the circulator of the section of the petition; and that the notary public did not properly administer the oath required for an affidavit. When such a showing has been made by the clerk, the presumption of legality of such petition vanished and the failure by the proponents of said petition to show that all of the essential requirements of the act have been complied with is fatal.
The order is reversed and writ dismissed, without costs.
NORTH, C.J., and FEAD, WIEST, BUTZEL, BUSHNELL, and TOY, JJ., concurred. POTTER, J., took no part in this decision. *Page 366